Citation Nr: 1109961	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-10 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of indebtedness in the amount of $14,271.16 due to fugitive felon status.  


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel












INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Committee on Waivers and Compromises at the Milwaukee, Wisconsin, RO, which denied a waiver of indebtedness for an overpayment created to due fugitive felon status.  

The Veteran requested a personal hearing before a Veterans Law Judge at the RO in his April 2009 substantive appeal.  The Veteran failed to report for his scheduled hearing in March 2010.  The Veteran requested rescheduling in October 2010.  The Board concludes, however, that the overpayment was improperly created.  Thus, his appeal will be granted in full.  Provision of a hearing would only delay the receipt of benefits.  There is no harm in proceeding on the case.


FINDINGS OF FACT

1.  A warrant for the arrest of the Veteran for a felony crime was issued on October, 6, 2006.

2.  The warrant was served on March 31, 2007, when the Veteran turned himself in to authorities.

3.  There is no evidence to suggest that the Veteran had knowledge of an outstanding warrant or fled prosecution, custody or confinement.

4.  The Veteran was not in violation of condition of probation or parole for a felony conviction between October 6, 2006, and March 31, 2007.


CONCLUSION OF LAW

A disability compensation overpayment in the amount of $14,271.16 was not properly created based upon the status as a fugitive felon.  38 U.S.C.A. § 5313B(a) (West 2002); 38 C.F.R. § 3.665 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his VA compensation benefits should not be suspended for the period from October 2006 to March 31, 2007, based on an outstanding warrant for his arrest based on a felony criminal complaint.  The substance of his argument is that he did not flee prosecution and indeed surrendered to authorities when he learned of the warrant.  The Board agrees and concludes that the overpayment was improperly created.

VA regulations provide that compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  The term fugitive felon means a person who is a fugitive by reason of: 

(i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or 

(ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law. 

The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n) (2010); 38 U.S.C.A. § 5313B(a) (West 2002).

Here, the Veteran was wanted for a felony crime.  On October 6, 2006, a criminal complaint was filed against him and a warrant for his arrest issued on a burglary charge.  The warrant was received by the Lake County Sheriff's Office in Indiana on November 7, 2006.  The warrant was served on March 31, 2007.

The RO informed the Veteran in April 2007 that benefits are suspended to beneficiaries for those periods when they are fugitive felons.  The RO imposed the reduction in benefits in an August 2007 rating decision, creating an overpayment for the October 6, 2006, to March 31, 2007, period in the amount of $14,271.16.  The Veteran protested this action, which was interpreted as a request for a waiver of indebtedness.  The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The Board inquires first into the validity of the debt before determining whether a waiver is warranted.

The warrant was issued based on a criminal complaint of burglary.  There is no indication that the Veteran was in violation of a condition of probation or parole at that time.  Thus, the second definition of "fugitive felon" does not apply.  A finding of flight to avoid prosecution, custody or confinement is necessary to suspend payments.  See 38 C.F.R. § 3.665.

VA's General Counsel has noted that the legislative record revealed that section 505(a) of Public Law No. 107-103 was patterned after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  It was noted that records showed Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee" and it was the intent of Congress to deny fugitives the means to maintain themselves in that status.  VAOPGCPREC 7-2002 (Dec. 3, 2002).

The United States Court of Appeals for the Second Circuit noted that the applicable statute did not permit SSA to conclude simply from the fact that there is an outstanding warrant for a person's arrest that he is "fleeing to avoid prosecution" and that there must have been some evidence that the person knows his apprehension is sought.  Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2d Cir. 2005).  It was further noted that in Jhirad v. Ferrandina, 486 F.2d 442, 444 (2d Cir. 1973), the law had been construed to imply an intent requirement and that in United States v. Rivera-Ventura, 72 F.3d 277, 280 (2d Cir. 1995), the term "fleeing from justice" was a term that "has generally been interpreted to mean a flight with intent to avoid or frustrate prosecution."  Thus, flight with intent to avoid or frustrate prosecution, custody or confinement must be considered except in cases of probation or parole violation.  

The Board notes that VA's Adjudication Procedure Manual provides guidance with respect to issues relating to fugitive felons.  See M21-1MR, Part X, Chapter 16 (2009).  Under those guidelines, a beneficiary who is the subject of a valid outstanding felony arrest warrant is presumed to be a fugitive felon for VA purposes.  M21-1MR, Pt X, Ch. 16.1c.  When a warrant is dismissed, recalled, or quashed, there was still a valid warrant up to the date the warrant was cleared and VA benefits are subject to adjustment from the warrant date until the recall/dismissal/quash date, unless there was a specific determination that the warrant was void from its inception because of mistaken identity or a defect in the warrant, or the court order specifically states that the recall is effective from a specific date that is on or before the date of the warrant, or uses the terminology nunc pro tunc, which refers to changing back to an earlier date.  M21- 1MR, Pt. X, Ch. 16.1f.  

The VA Adjudication Procedures Manual is in conflict with precedent.  VA presumes that an outstanding warrant creates a presumption of fugitive status, while precedent requires proof of knowledge of the warrant and flight.  The Board is not bound by VA adjudication manuals or similar administrative issue.  38 C.F.R. § 19.5 (2010).  In light of relevant precedent, the mere fact of an outstanding warrant is insufficient under the statute to find that the Veteran was fleeing.  See Oteze-Fowlkes.

Here, the Veteran contends that he did not flee prosecution and in fact surrendered himself to authorities when he learned of the warrant.  He further states that he lived openly and did not move during this period.  

The Board notes that the Veteran's VA payment systems records show that the Veteran had been living in Munster, Indiana, in 2006, before moving to Hammond, Indiana, sometime around December 2006.  He did not move again until after the warrant was served.  

There is no evidence to support a finding of flight or even knowledge of the outstanding warrant prior to March 31, 2007.  The Veteran continued to receive his VA benefits checks and moved once during the October 6, 2006, to March 31, 2007, period.  The mere fact that a veteran moved from one location to another is not evidence of flight.  

There is also no evidence that the Lake County Sheriff's Office had attempted to serve the warrant on the Veteran between October 6, 2006, and March 31, 2007.  Following certification of the appeal, the Veteran submitted a court docket summary concerning his case.  There is no evidence that the Sheriff's Office attempted to serve the warrant.  In fact, no action occurred between transfer of the warrant to the Sheriff's Office in November 2006 and the Veteran's surrender on March 31, 2007.  In contrast, the Veteran did violate the terms of his probation in 2008.  The Veteran pled guilty to a lesser included misdemeanor in 2007, with credit for 60 days served and probation for the remainder of one year.  Apparently the Veteran violated some term of probation in 2008.  Another warrant was issued and several failed attempts at service are recorded in the timeline.  Entries recording attempted service appear to be part of normal recordkeeping.  The absence of entries about attempted service show that the Sheriff's Office took no action to serve the warrant between October 2006 and March 2007.  This evidence does not support a finding of fleeing to avoid prosecution, custody or confinement.

Accordingly, the Board finds that there is no evidence of flight to avoid prosecution, custody or confinement and that the warrant was not for violation of probation or parole following a felony conviction.  Thus, the Veteran was not a "fugitive felon" within the meaning of the applicable law.  See Oteze-Fowlkes.  The overpayment was improperly created.  See Schaper.  As the debt was improperly created, the Veteran's benefits shall be restored to him, and consideration of waiver of the overpayment is moot.  

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board has determined that restoration of the Veteran's VA compensation benefits is warranted and that all recouped monies should be paid to him.  As this constitutes a complete grant of the benefit sought on appeal, any error related to the VCAA duties is harmless.  


ORDER

The discontinuance of the Veteran's VA benefits was improper; VA disability compensation benefits shall be restored for the period from October 6, 2006, to March 31, 2007 in the amount of $14,271.16.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


